United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                         F I L E D
                                                   In the                                   July 9, 2007
                       United States Court of Appeals                                Charles R. Fulbruge III
                                       for the Fifth Circuit                                 Clerk
                                             _______________

                                               m 07-30071
                                             Summary Calendar
                                             _______________



                                           PHIL H. WHITE, JR.,

                                                                Plaintiff-Appellant,

                                                  VERSUS

                                          MICHAEL J. ASTRUE,
                                  COMMISSIONER OF SOCIAL SECURITY,

                                                                Defendant-Appellee,

                               _________________________

                              Appeal from the United States District Court
                                 for the Western District of Louisiana
                                           m 6:05-CV-272
                          ______________________________


Before SMITH, WIENER, and OWEN,                         benefits on account of chronic back pain and
  Circuit Judges.                                       headaches. After a hearing, his claim was
                                                        denied based on a finding by the administrative
JERRY E. SMITH, Circuit Judge:*                         law judge (“ALJ”) that there existed sub-
                                                        stantial work in the national economy that
   Phil White filed an application for disability       White could perform. White appeals, and we
                                                        affirm.
   *
     Pursuant to 5TH CIR. R. 47.5, the court has de-                         I.
termined that this opinion should not be published         Between February and April 2000, White
and is not precedent except under the limited
                                                        sustained injuries in several motor vehicle
circumstances set forth in 5TH CIR. R. 47.5.4.
accidents. As a consequence, he suffers from            impairment prevents the claimant from doing
degenerative disc disease, back pain syndrome,          any other substantial gainful activity. See id.
and a meniscal tear of his left knee.                   A finding that a claimant is not disabled at any
                                                        point in the five-step process terminates the
   White filed an application for title II dis-         inquiry. See Crouchet v. Sullivan, 885 F.2d
ability benefits, alleging that his injuries pre-       202, 206 (5th Cir. 1989).1 Title 42 U.S.C.
vented him from working. The state agency               § 423(d)(1)(A) defines disability as an
reviewed his claim and denied benefits based            “inability to engage in any substantial gainful
on a finding that he could perform his past             activity by reason of any medically determina-
work as a security officer as it is normally per-       ble physical or mental impairment . . . .”
formed in the national economy. White ap-
pealed the denial and received a hearing before            Our review is limited to determining wheth-
an ALJ.                                                 er substantial evidence in the record supports
                                                        the Commissioner’s decision to deny benefits
    The ALJ found the presence of severe, sig-          and whether the Commissioner applied the
nificantly limiting impairments, but concluded          proper legal standards.2 Substantial evidence
that the impairments do not meet the require-           must be “relevant and sufficient for a
ments of any impairment listed in the regula-           reasonable mind to accept as adequate to sup-
tions for presumptive disability. The ALJ con-          port a conclusion; it must be more than a
sidered White’s residual functional capacity,           scintilla, but it need not be a preponderance.”3
and after assuming that he was restricted to a
degree, found that White could perform                     We may not reweigh the record evidence,
“essentially a full range of light work.” The           try the issues de novo, or substitute our judg-
ALJ turned to the Medical-Vocational Guide-             ment for that of the Commissioner. See John-
lines and found a framework such that “con-             son, 864 F.2d at 343. If, under these criteria,
sidering the claimant’s residual functional ca-         substantial evidence supports such findings,
pacity, age, education, and work experience,            they are conclusive. See 42 U.S.C. § 405(g);
he is not disabled.” After unsuccessful appeals         Richardson v. Perales, 402 U.S. 389, 401
to the appeals council and the district court,
White initiated this appeal to challenge the
denial of benefits.                                        1
                                                             At the first four steps of the analysis, the
                                                        claimant bears the burden of showing he is dis-
                       II.                              abled. See Wren v. Sullivan, 925 F.2d 123, 125
    The Commissioner conducts a five-step               (5th Cir. 1991). On the fifth, the Commissioner
sequential analysis in evaluating a disability          must show that there is other, substantial work in
claim, see Bowling v. Shalala, 36 F.3d 431,             the national economy that the claimant can per-
435 (5th Cir. 1994), and determines whether             form. See id.
(1) the claimant is presently working; (2) the             2
                                                             See Greenspan v. Shalala, 38 F.3d 232, 236
claimant has a severe impairment; (3) the               (5th Cir. 1994); Johnson v. Bowen, 864 F.2d 340,
impairment meets or equals an impairment                347 (5th Cir. 1998).
listed in appendix 1 of the social security regu-
lations; (4) the impairment prevents the claim-            3
                                                            Leggett v. Chater, 67 F.3d 558, 564 (5th Cir.
ant from doing past relevant work; and (5) the          1995) (citing Anthony v. Sullivan, 954 F.2d 289,
                                                        295 (5th Cir. 1992)).

                                                    2
(1971).                                                   that if White’s testimony were found credible
                                                          there would be no job he could perform on a
                       III.                               full-time sustained basis.
   The Commissioner can meet his step five
burden by demonstrating that “the claimant                   Because the Commissioner did not bring
can perform other substantial work in the na-             forth additional evidence at step five, our re-
tional economy.” Perez v. Barnhart, 415 F.3d              view focuses solely on whether bare applica-
457, 461 (5th Cir. 2005). White asserts that              tion of the Grid Rules to meet the Commis-
the ALJ erred by relying solely on the Medical-           sioner’s step five burden was permissible. In
Vocational Guidelines (“Grid Rules”) to find              other words, the issue is whether there was
that the Commissioner had met his burden at               substantial evidence that White did not suffer
step five and that White was not disabled.                from significant non-exertional impairments
White argues that he suffers from significant             which would render use of the Grid Rules
non-exertional impairmentsSSpain-producing                improper.
conditionsSSsuch that reliance solely on the
Grid Rules was impermissible.4 If so, the                     The mere existence of pain does not pro-
ALJ’s decision at step five would be                      hibit reliance on the Grid Rules where the ALJ
unsupported by substantial evidence, because              finds that the pain will not significantly com-
the Commissioner would have failed to pro-                promise a claimant’s capacity for a full range
vide evidence of the existence of sufficient              of work. See Fraga v. Bowen, 810 F.2d 1296,
work for a person with White’s residual func-             1304 (5th Cir. 1987). The ALJ discredited
tional capacity in the national economy.                  White’s testimony, and found that he could
                                                          perform “essentially a full range of light
    Based on a review of the record, the ALJ              work.” That finding is supported by substan-
relied solely on the Grid Rules in determining            tial evidence.
that White could find work in the national
economy and was not disabled. The voca-                       At step two, the ALJ found that White suf-
tional expert who testified did not address the           fered the following severe impairments: severe
existence of substantial work except to say               degenerative disc disease, post-traumatic back
                                                          pain syndrome, cervical strain/sprain, and a
                                                          meniscal tear in the left knee. Although White
   4
     See Crowley v. Apfel, 197 F.3d 194, 199 (5th         alleges that these are “pain-producing
Cir. 1999) (“Use of the ‘Grid Rules’ is appropriate       impairments,” the ALJ considered White’s tes-
when it is established that a claimant suffers only       timony about pain and found that “claimant’s
from exertional impairments, or that the claimant’s       allegations as to the severity of his im-
nonexertional impairments do not significantly            pairments, pain, and functional limitations are
affect his residual functional capacity.”); Loza v.
                                                          not consistent with the medical evidence.”
Apfel, 219 F.3d 378, 399 (5th Cir. 2000) (“[I]f it
should be determined on remand that [claimant’s]
non-exertional mental impairments during the                 As elaborated by the district court, the
period of disability were not merely a slight             medical records are inconsistent with White’s
abnormality of minimal effect on ability to work,         report of severe pain requiring bed rest; not a
the ALJ’s reliance on the Grid Rules at the fifth         single record indicated such a debilitating
level also constitutes error and must be recon-           condition. The ALJ considered the effect of
sidered.”).

                                                      3
pain on White’s ability to work, then con-
cluded that he was able to perform a full range
of light work. Where the medical evidence is
inconclusive, an ALJ has discretion to consider
the disabling nature of pain. See Cook v.
Heckler, 750 F.2d 391, 395 (5th Cir. 1985).
The ALJ’s finding that pain did not prevent
White from performing a full range of light
work is supported by substantial evidence.

   An ALJ’s finding of a severe non-exertional
impairment at step two precludes the ALJ
from relying solely on the Grid Rules at step
five.5 The ALJ determined, however, that
White’s severe disc problems prevented him
from lifting heavy objects or sitting and stand-
ing for prolonged periods of time. These are
exertional limitations, fully consistent with
application of the Grid Rules.

   Because the ALJ reasonably found that
White did not suffer from significant non-ex-
ertional impairments, his reliance on the Grid
Rules at step five was proper. The judgment
is AFFIRMED.




   5
     See, e.g., Hearne v. Barnhart, 111 Fed. Appx.
256, 257-58 (5th Cir. 2004) (holding that a finding
of severe depression prevented application of the
Grid Rules alone to satisfy the Commissioner’s
step five burden).

                                                      4